DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1, 19 are combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest a method of presenting audio signals in a mixed reality environment, the method comprising: identifying a listener position in the mixed reality environment; identifying a virtual sound source in the mixed reality environment; identifying an object in the mixed reality environment; determining a first audio signal in the mixed reality environment, wherein the first audio signal originates at the virtual sound source and intersects the listener position; determining whether the first audio signal intersects the object; in accordance with a determination that the first audio signal intersects the object: determining a second audio signal based on the first audio signal and the object; and presenting, via a speaker to an ear of a user, the second audio signal; and in accordance with a determination that the first audio signal does not intersect the object: forgoing determining the second audio signal; and presenting, via the speaker to the ear of the user, the first audio signal, when taking the claim as a whole.
The following is an examiner’s statement of reason for allowance: 
The claims presented on (11/17/2021) with regards to the combined teaches of  Geisner (US 2012/0206452) and Chang (US 2016/0163110). Those references describe, teach and suggest the method involves determining a level of detail for a model representing partial occlusion interface based on level of detail criteria. A model of the partial occlusion interface is generated based on retrieved object boundary data in accordance with the determined level of detail. Modified version of boundary data of a virtual object i.e. dolphin, is generated adjacent to an unoccluded portion of a real object i.e. person, based on the model. An unoccluded portion of the virtual object is displayed in accordance with the modified version of the boundary data. The method enables displaying the unoccluded portion of the virtual object in accordance with the modified version of the boundary data, so that spatial occlusion relationship identifies portions of an object being blocked from view in user field of view partially or fully. The method enables an opacity filter to enhance contrast of virtual imagery.
 However, by Applicant’s claims have been distinguished from the combination of  Geisner and Chang. Those references do not describe, teach or suggest the concepts of identifying a listener position in the mixed reality environment; identifying a virtual sound source in the mixed reality environment; identifying an object in the mixed reality environment; determining a first audio signal in the mixed reality environment, wherein the first audio signal originates at the virtual sound source and intersects the listener position; determining whether the first audio signal intersects the object; in accordance with a determination that the first audio signal intersects the object: determining a second audio signal based on the first audio signal and the object; and presenting, via a speaker to an ear of a user, the second audio signal; and in accordance with a determination that the first audio signal does not intersect the object: forgoing determining the second audio signal; and presenting, via the speaker to the ear of the user, the first audio signal. Thus the prior art on record in correlation with amended claim language does not disclose claim as whole. For the foregoing reason, the claims are allowable over the cited prior art.

Regarding claim 10 is combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest a system comprising: a wearable head device comprising a speaker; and one or more processors configured to execute a method comprising: identifying a listener position in a mixed reality environment; identifying a virtual sound source in the mixed reality environment; identifying an object in the mixed reality environment; determining a first audio signal in the mixed reality environment, wherein the first audio signal originates at the virtual sound source and intersects the listener position; determining whether the first audio signal intersects the object; in accordance with a determination that the first audio signal intersects the object: determining a second audio signal based on the first audio signal and the object; and presenting, via the speaker to a user of the wearable head device, the second audio signal; and in accordance with a determination that the first audio signal does not intersect the object: forgoing determining the second audio signal; and 42 sf-4613814Docket No.: 72800-20015.01 presenting, via the speaker to the user of the wearable head device, the first audio signal, when taking the claim as a whole.
The following is an examiner’s statement of reason for allowance: 
The claims presented on (11/17/2021) with regards to the combined teaches of  Geisner (US 2012/0206452) and Chang (US 2016/0163110). Those references describe, teach and suggest the method involves determining a level of detail for a model representing partial occlusion interface based on level of detail criteria. A model of the partial occlusion interface is generated based on retrieved object boundary data in accordance with the determined level of detail. Modified version of boundary data of a virtual object i.e. dolphin, is generated adjacent to an unoccluded portion of a real object i.e. person, based on the model. An unoccluded portion of the virtual object is displayed in accordance with the modified version of the boundary data. The method enables displaying the unoccluded portion of the virtual object in accordance with the modified version of the boundary data, so that spatial occlusion relationship identifies portions of an object being blocked from view in user field of view partially or fully. The method enables an opacity filter to enhance contrast of virtual imagery.
 However, by Applicant’s claims have been distinguished from the combination of  Geisner and Chang. Those references do not describe, teach or suggest the concepts of a wearable head device comprising a speaker; and one or more processors configured to execute a method comprising: identifying a listener position in a mixed reality environment; identifying a virtual sound source in the mixed reality environment; identifying an object in the mixed reality environment; determining a first audio signal in the mixed reality environment, wherein the first audio signal originates at the virtual sound source and intersects the listener position; determining whether the first audio signal intersects the object; in accordance with a determination that the first audio signal intersects the object: determining a second audio signal based on the first audio signal and the object; and presenting, via the speaker to a user of the wearable head device, the second audio signal; and in accordance with a determination that the first audio signal does not intersect the object: forgoing determining the second audio signal; and 42 sf-4613814Docket No.: 72800-20015.01 presenting, via the speaker to the user of the wearable head device, the first audio signal Thus the prior art on record in correlation with amended claim language does not disclose claim as whole. For the foregoing reason, the claims are allowable over the cited prior art.


      Citation of Prior Art
2.	In view of (US 2016/0163110), Chang discloses a virtual reality system that includes a host device, a transmission cable, and a head mounted display apparatus worn by a user and coupled to the host device via the transmission cable. The head mounted display apparatus includes a multimedia module, a multi-sensing module, and a peripheral hub. The multimedia module receives multimedia content from the host device via the transmission cable, and displays a video part of the multimedia content. The multi-sensing module obtains sensing information regarding the head mounted display apparatus, the user and an obstruction. The peripheral hub provides the sensing information to the host device via the transmission cable. At least one virtual object of the video part of the multimedia content is adjusted in response to the sensing information. (fig. 7, ¶ 0034-0036). 


	In view of (US 2012/0206452), Geisner discloses a system that involves determining a level of detail for a model representing partial occlusion interface based on level of detail criteria. A model of the partial occlusion interface is generated based on retrieved object boundary data in accordance with the determined level of detail. Modified version of boundary data of a virtual object i.e. dolphin, is generated adjacent to an unoccluded portion of a real object i.e. person, based on the model. An unoccluded portion of the virtual object is displayed in accordance with the modified version of the boundary data. The method enables displaying the unoccluded portion of the virtual object in accordance with the modified version of the boundary data, so that spatial occlusion relationship identifies portions of an object being blocked from view in user field of view partially or fully. The method enables an opacity filter to enhance contrast of virtual imagery (fig. 4A, ¶ 0109-0112). 

The references cited above neither in combination or alone do not disclose the functionality of the claimed limitations when taking the claimed invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASSAD MOHAMMED/Examiner, Art Unit 2651  

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651